



THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT
THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”), dated as
of September 29, 2017, is made by and between 29 EAST MACARTHUR, LLC, a
California limited liability company (“Seller”) and L’AUBERGE DE SONOMA, LLC, a
Delaware limited liability company (“Purchaser”).
RECITALS
A.
The parties have entered into that certain Purchase and Sale Agreement, dated as
of August 2, 2017, as amended by that certain First Amendment to Purchase and
Sale Agreement dated September 1, 2017, and as affected by that certain
Assignment and Assumption of Purchase Agreement dated September 25, 2017, and as
further amended by that certain Second Amendment to Purchase and Sale Agreement
dated September 28, 2017 (collectively, the “Agreement”), pursuant to which the
Seller has agreed to sell certain Property to Purchaser and Purchaser has agreed
to purchase the Property from Seller on the terms and subject to the conditions
set forth in the Agreement.

B.
The parties desire to amend the Agreement upon the terms and subject to the
conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the foregoing recitals and mutual covenants
and conditions contained herein, the parties agree as follows:
AGREEMENT
1.    Definitions. Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed thereto in the Agreement.
2.    Well System and Pump. Seller acknowledges that the well pump located on
the adjacent property that is used to irrigate the Property is currently
inoperable, has been removed and needs to be replaced. It shall be a
post-closing obligation of Seller, at its sole cost and expense, to replace the
well pump pursuant to the scope of work from Arolo Company, Inc. attached hereto
as Exhibit “A”. Purchaser acknowledges that Seller’s completion of the foregoing
to Purchaser’s reasonable satisfaction shall not be a condition precedent to
Purchaser’s obligation to consummate the Closing.
3.    Effect of Amendment. Except as expressly amended hereby, the Agreement
shall remain unchanged. The Agreement, as amended hereby, shall remain in full
force and effect. From and after the date of this Amendment, references to the
Agreement shall be deemed to refer to the Agreement as amended hereby. In the
event of a conflict between this Amendment and the Agreement, this Amendment
shall control.
4.    Headings. The titles and subtitles used in this Amendment are used for
convenience only and shall not be considered in construing or interpreting this
Amendment.





--------------------------------------------------------------------------------





5.    No Third Party Beneficiaries. Except as expressly provided herein, nothing
in this Amendment, express or implied, is intended to confer upon any party
other than the parties hereto, or their respective successors and assigns, any
rights, remedies, obligations, or liabilities under or by reason of this
Amendment.
6.    Counterparts and Signature Pages. This Amendment may be executed in any
number of counterparts, each of which shall be deemed to be one and the same
instrument. The exchange of copies of this Amendment and of signature pages by
facsimile or other electronic transmission shall constitute effective execution
and delivery of this Amendment as to the parties and may be used in lieu of the
original Amendment for all purposes. Signatures of the parties transmitted by
facsimile or other electronic means shall be deemed to be their original
signatures for all purposes.
[SIGNATURE PAGE FOLLOWS]


2



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Third Amendment to Purchase
and Sale Agreement effective as of the date first set forth above.
SELLER:
 
 
 
 
 
 
 
29 EAST MACARTHUR, LLC,
 a California limited liability company
 
 
 
 
 
 
 
 
By:
/s/ William Blum
 
 
Name:
William Blum
 
 
Title:
Vice President and General Manager
 
 
 
 
 
 
 
PURCHASER:
 
 
 
 
 
 
 
L’AUBERGE DE SONOMA, LLC,
a Delaware limited liability company
 
 
 
 
 
 
 
By:
L’Auberge de Sonoma Resort Fund, LLC,
a Delaware limited liability company,
Its:
Chief Manager and Sole Equity Member
 
 
 
 
 
 
 
 
By:
L’Auberge Fund Manager, LLC,
a Delaware limited liability company,
 
Its:
Manager
 
 
 
 
 
 
 
 
 
By:
IMH Financial Corporation,
a Delaware corporation,
 
 
Its:
Sole Member
 
 
 
 
 
 
 
 
 
 
By:
/s/ Lawrence D. Bain
 
 
 
 
Name:
Lawrence D. Bain
 
 
 
 
Title:
Chairman & CEO
 





3



--------------------------------------------------------------------------------






EXHIBIT “A”


(See attached.)





--------------------------------------------------------------------------------









424 Payran Street, Suite A, Petaluma, CA 94952
(707) 762-4028, FAX (707) 765-1601
License Number 242168




DATE: September 28, 2017                    ESTIMATE # 4485


ESTIMATE SUBMITTED TO:
MacArthur Place
29 East MacArthur
Sonoma, Ca




WE HEREBY SUBMIT SPECIFICATIONS AND ESTIMATES FOR:
The installation of a 20hp 230 volt submersible pump and motor. Pump produces
210gpm at 60psi with water table at 140ft down. 195gpm 60psi w/ water level at
180ft, 175gpm 60psi w/ water level at 239ft down. Pump will be set with 4” galv
pipe 231ft down, with a pump sleeve to force the water over the motor for proper
cooling. Pump panel was funtionng and operating existing pump. We will hook up
new pump to existing pump panel. We will install a sanitary well seal w/ vent.
We will replumb from pump to customers plumbing. While pulling the old pump out,
notice oil in well. Before we install the submersible pump we will swab the well
with oil absorber to remove as much oil from well as possible.
System comes complete with the following:


1-Frankline 20hp submersible motor
1-Goulds 150 gpm 20hp submersible pump end
213ft-4” galvanized pipe w/ Heavy duty couplers
3-4”DI check valves
1-Well seal w/ air vent
1-4”galvanized plumbing
1-4 gate valve
1-Pump sleeve
240ft-6-4 Submersible cable w/ splice kit
1-Eectrical well head
1-Crane rental
1-Equipment rental


5



--------------------------------------------------------------------------------





1-Oil absorbent materials and tooling
Labor for setting safty equipment
Labor for cleaning well for oil removal
Labor for complete pump installation






APPROXIMATE PRICE TO FURNISH MATERIAL, TAX, FREIGHT AND LABOR COMPLETE IN
ACCORDANCE WITH THE ABOVE SPECIFICATIONS FOR THE SUM OF:




Thirty Three Thousand Five Hundred Eighty Nine Dollars and 00/100        
                  $33,589.00


The above price is based on the information and or specifications we have at the
time of this proposal. Final invoicing will be billed as time and material
actually used for the job. Your signature indicates acceptance of this proposal
as such.
   




Signature
 
Date
 

            
NOTE: THIS ESTIMATE MAY BE WITHDRAWN BY US IF NOT ACCEPTED WITHIN TWENTY (20)
DAYS DUE TO PRICE INCREASES IN MATERIAL.


6

